COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Julius Dawson v. The State of Texas

Appellate case number:     01-14-00847-CR

Trial court case number: 1418594

Trial court:               232nd District Court of Harris County

        Appellant, Julius Dawson, pleaded guilty, without an agreed recommendation as to
punishment, to the felony offense of aggravated robbery. See TEX. PENAL CODE ANN. § 29.03
(West 2011). The trial court conducted a punishment hearing, found appellant guilty of
aggravated robbery, and assessed punishment at confinement for seven years. Before signing the
judgment of conviction, the trial court executed a certification of appellant’s right to appeal,
stating that this case “is a plea-bargain case, and the defendant has NO right of appeal.”
Appellant, acting pro se, filed a notice of appeal.
         The trial court’s certification of appellant’s right to appeal is defective. The certification
states that this is a plea-bargain case, but the record contradicts the certification. See TEX. R. APP.
P. 25.2(a)(2) (stating plea-bargain case is “case in which a defendant’s plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the prosecutor
and agreed to by the defendant”); see also Breazeale v. State, 683 S.W.3d 446, 450 (Tex. Crim.
App. 1984) (holding that recitations in trial court records are binding unless record contradicts
them). Although he pleaded guilty, the record reflects that appellant pleaded guilty without an
agreed recommendation as to punishment. Accordingly, this case is not a plea-bargain case.
        The Texas Rules of Appellate Procedure require us to dismiss an appeal unless the record
contains a written certification showing that the appellant has the right of appeal. See TEX. R.
APP. P. 25.2(d). The rules also permit amendment of a defective certification and prohibit us
from dismissing an appeal based on the lack of a valid certification when we determine that an
appellant has a right of appeal. See TEX. R. APP. P. 25.2(f), 34.5(c)(2), 37.1, 44.4; see also Dears
v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
       Accordingly, we abate the appeal and remand the cause to the trial court for further
proceedings. The trial court shall immediately conduct a hearing at which a representative of the
Harris County District Attorney’s Office and appellant’s counsel, Patti Sedita, shall be present.
Appellant shall also be present for the hearing in person or, if appellant is incarcerated, at the
trial court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.1

       We direct the trial court to:
         1) Execute an amended certification of appellant’s right to appeal indicating whether
              or not appellant has the right to appeal; and
         2) Make any other findings and recommendations the trial court deems appropriate.

See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1.

        The trial court shall have a court reporter, or court recorder, record the hearing. The trial
court clerk is directed to file a supplemental clerk’s record containing the certification of
appellant’s right to appeal and any other findings, recommendations, and orders of the trial court
with this Court no later than 30 days from the date of this order. See TEX. R. APP. P. 34.5(c)(2).

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record is filed with the Clerk of this Court. The court coordinator of the trial court shall set a
hearing date and notify the parties.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually        Acting for the Court


Date: April 7, 2015




1
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.